Appeals from an order of Supreme Court, Erie County (Mintz, J.), entered October 29, 2002, which, inter alia, denied the motions of defendants Ross Guarino, M.D. and CGF Health System, doing business as Millard Fillmore Hospital, for summary judgment dismissing the complaint against them.
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present — Pigott, Jr., P.J., Green, Pine, Scudder and Hayes, JJ.